DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                           Cross Reference to Related Applications
2.	This application is a U.S. national phase application of International Application No. PCT/CN2017/087630, filed on 06/08/2017, the entire disclosure of which is incorporated by reference.

  Claims status
3.	This office action is a response to an application filed on 12/02/2019 in which claims 1-3, 8-10, 15-17, 22-24 and 29-36 are pending for examination.
Based on the Preliminary Amendment filed on 12/02/2019, this listing of claims replace all prior versions, and listings, of claims in the application.

Information Disclosure Statement
4.	The Examiner has considered the reference(s) listed on the Information Disclosure Statements submitted on 12/02/2019, 07/02/2020, 09/18/2020 and 01/29/2021.

                                                          Drawings
5.	The Examiner contends that the drawings submitted on 12/02/2019 are acceptable for examination proceedings.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
8.	Claims 1-3, 8-10, 15-17, 22-24 and 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over XUE et al. (US 2018/0049203 A1), hereinafter “Xue” in view of ISLAM et al. (US 2017/0215170 A1), hereinafter “Islam”.
Regarding claim 1, Xue discloses a data transmission method (Fig. 31; scheduling method in next generation cellular networks), comprising:
determining, by a terminal device, a Resource Block Group (RBG) size corresponding to a transmission bandwidth used by the terminal device (Table 2, Fig. 31, paragraphs [0157], [0161], [0163]; configured bandwidth part of UE) according to the transmission bandwidth and a corresponding relationship between the transmission bandwidth and the RBG size (Table 2, Fig. 31, paragraphs [0157], [0161], [0163]; predefined RBG size based on a function of the number of RBs in the system bandwidth or the configured bandwidth part),
(Table 2, Fig. 31, paragraphs [0157], [0160], [0163]; RB scheduling granularity for the corresponding DCI), wherein the bitmap comprises M bits, wherein M is a positive integer (Table 2, Fig. 31, paragraphs [0157], [0160], [0163]; multiple pre-defined candidates of bit length for RBG bitmap signaling), and 
transmitting, by the terminal device, the data with the network device on the target RBG (paragraph [0172]; transmitting to the base station based on the size of each of the resource block groups).
While disclosing the whole subject matter recited in claim 1 as discussed above, Xue implies “determining, by the terminal device, a target RBG for data transmission from N RBGs within the transmission bandwidth according to values on N bits from the M bits, wherein N is determined according to the transmission bandwidth and the RBG size, and N is a positive integer less than or equal to M”. Islam teaches such a limitation more explicitly (i.e. detail functionality of the limitation).
Islam from the same or similar field of endeavor discloses determining, by the terminal device, a target RBG for data transmission from N RBGs within the transmission bandwidth (Fig. 9, paragraphs [0092], [0095], [0103]; sub-band portion selection selects M sub-band portions out of K for use in RB allocation to a given UE) according to values on N bits (Fig. 9, paragraphs [0092], [0095], [0103]; M sub-band portions) from the M bits (Fig. 9, paragraphs [0092], [0095], [0103]; K sub-band portions), wherein N is determined according to the transmission bandwidth and the RBG size, and N is a positive integer less than or equal to M (Fig. 9, paragraphs [0092], [0095], [0103]; when M<<K, fewer bits are required).
(Islam, paragraph [0007]).

Regarding claim 2, Xue discloses wherein the transmission bandwidth is equal to W (paragraphs [0160], [0161]; NRB), the RBG size is equal to S (paragraphs [0160], [0161]; Pm), and S is a minimum RBG size greater than W/M from a plurality of preset RBG sizes (paragraphs [0160], [0161]; assume that there are NRB RBs in the configured BWP, and a RBG bitmap size Ln is configured, the minimum candidate RBG size Pm (e.g., among pre-defined RBG size values 2, 4, 8, 16, 32, etc.) which is larger than or equal to ┌ NRB /Ln┐ can be used as the RBG size).

Regarding claim 3, Xue discloses N is equal to ┌W/S┐, and┌ ┐ refers to rounding up (paragraphs [0160], [0161]; actual bit length for RBG signalling is ┌ NRB/Pm ┐ ).

Regarding claim 8, Xue discloses a data transmission method (Fig. 31; scheduling method in next generation cellular networks), comprising:
(Table 2, Fig. 31, paragraphs [0151], [0157], [0160]; if the gNB configured a bandwidth part for resource allocation inside, the RBG size can be a function of the configured bandwidth part) corresponding to a transmission bandwidth used for data transmission by a terminal device (Table 2, Fig. 31, paragraphs [0151], [0157], [0160]; configured bandwidth part of UE) according to the transmission bandwidth and a corresponding relationship between the transmission bandwidth and the RBG size (Table 2, Fig. 31, paragraphs [0151], [0157], [0160]; predefined RBG size based on a function of the number of RBs in the system bandwidth or the configured bandwidth part),
determining, by a network device, a target RBG for data transmission from N RBGs within the transmission bandwidth (Table 2, Fig. 31, paragraphs [0160]-[0161]; given a BWP with 100 RBs, a configured RBG size of 2, 4, 8 RBs can provide 50, 25, 13 RBGs respectively), wherein N is determined according to the transmission bandwidth and the RBG size (Table 2, Fig. 31, paragraphs [0160]-[0161]; frequency domain resource allocation field in the DCI may be different depending on a configured RBG size and hence different number of RBGs), 
sending, by the network device, the bitmap borne in downlink control information to the terminal device (Table 2, Fig. 31, paragraphs [0160], [0166]; gNB may send the scheduling grant via DCI to UEs to explicitly indicate the assigned resources in the time and frequency domain); and 
transmitting, by the network device, the data with the terminal device on the target RBG (Table 2, Fig. 31, paragraphs [0176]; base station transmits to the UE or receives from the UE data based on the information on the radio resources allocated to the UE at operation).

Islam from the same or similar field of endeavor discloses generating, by the network device, a bitmap according to the target RBG (Fig. 9, paragraphs [0092], [0095], [0103]; sub-band portion selection selects M sub-band portions out of K for use in RB allocation to a given UE), wherein the bitmap comprises M bits (Fig. 9, paragraphs [0092], [0095], [0103]; K sub-band portions), and values on N bits (Fig. 9, paragraphs [0092], [0095], [0103]; M sub-band portions) from the M bits are used for indicating the target RBG, wherein M is a positive integer, and N is a positive integer less than or equal to M (Fig. 9, paragraphs [0092], [0095], [0103]; when M<<K, fewer bits are required).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “generating, by the network device, a bitmap according to the target RBG, wherein the bitmap comprises M bits, and values on N bits from the M bits are used for indicating the target RBG, wherein M is a positive integer, and N is a positive integer less than or equal to M” as taught by Islam, in the system of Xue, so that it would provide a method of resource block allocation to indicate an allocation of resource blocks or resource block groups within the selected sub-band portion (Islam, paragraph [0007]).

Regarding claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

Regarding claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.

Regarding claim 24, the claim is rejected based on the same reasoning as presented in the rejection of claim 10.
Regarding claim 29, Xue discloses the determining, by the terminal device, the RBG size corresponding to the transmission bandwidth used by the terminal device according to the transmission bandwidth and the corresponding relationship between the transmission bandwidth and the RBG size comprises: 
determining, by the terminal device, the RBG size corresponding to the transmission bandwidth used by the terminal device by looking up a table comprising the corresponding relationship between a plurality of transmission bandwidths and a plurality of RBG sizes (paragraph [0157]; Table 2, set of RBG size for TTI with symbols can be the reference set, as denoted by Set numbers in the Table).

Regarding claim 30, Xue discloses N is a number of the RBGs comprised in the transmission bandwidth (paragraphs [0160]-[0161]; actual bit length for RBG signaling).

Regarding claim 31, the claim is rejected based on the same reasoning as presented in the rejection of claim 29.

Regarding claim 32, the claim is rejected based on the same reasoning as presented in the rejection of claim 30.

Regarding claim 33, the claim is rejected based on the same reasoning as presented in the rejection of claim 29.

Regarding claim 34, the claim is rejected based on the same reasoning as presented in the rejection of claim 30.

Regarding claim 35, the claim is rejected based on the same reasoning as presented in the rejection of claim 29.

Regarding claim 36, the claim is rejected based on the same reasoning as presented in the rejection of claim 30.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/SITHU KO/           Primary Examiner, Art Unit 2414